 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 VINCENTE A. TENNERELLI
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:16-CR-00155-DAD-BAM
12                    Plaintiff,                           STIPULATION REGARDING EXCLUDABLE
                                                           TIME PERIODS UNDER SPEEDY TRIAL ACT;
13               v.                                        FINDINGS AND ORDER
14   JUZER QASSIM,                                         JURY TRIAL: August 10, 2021, at 8:30 a.m
                                                           TRIAL CONF. HR’G: July 26, 2021, at 10:00 a.m.
15                    Defendant.                           COURT: Hon. Dale A. Drozd
16

17          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

18 through defendant’s counsel of record, hereby stipulate as follows:

19          1.        By previous order, this matter was set for a trial confirmation hearing on July 26, 2021, at

20 10:00 a.m., and a jury trial on August 10, 2021, at 8:30 a.m.
21          2.        By stipulation, the parties now move to continue the trial confirmation until November

22 15, 2021, at 10:00 a.m., and to continue the jury trial until November 30, 2021, at 8:30 a.m. Moreover,

23 the parties now move to exclude time between August 10, 2021, and November 30, 2021, under 18

24 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

25          3.        The parties agree and stipulate, and request that the Court find the following:

26                    a)      The government has represented that all the discovery in this case has been either

27          produced directly to counsel and/or made available for inspection and copying.

28                    b)      Counsel for defendant desires additional time to consult with his client, to review


      STIPULATION REGARDING EXCLUDABLE TIME                 1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        the current charges, to conduct investigation and research related to the charges, to discuss

 2        potential resolutions with his client, to prepare pretrial motions, and to otherwise prepare for

 3        trial.

 4                 c)    The parties intend to engage in additional discussions regarding a possible plea in

 5        this case. Due to logistical challenges arising from COVID-19 and counsel’s respective

 6        schedules, they have not yet had the opportunity to hold those discussions.

 7                 d)    Counsel for defendant believes that failure to grant the above-requested

 8        continuance would deny him the reasonable time necessary for effective preparation, taking into

 9        account the exercise of due diligence.

10                 e)    The defendant is not detained pending trial.

11                 f)    Based on the above-stated findings, the ends of justice served by continuing the

12        case as requested outweigh the interest of the public and the defendant in a trial within the

13        original date prescribed by the Speedy Trial Act.

14                 g)    For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15        et seq., within which trial must commence, the time period of August 10, 2021, to March 29,

16        2022, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

17        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

18        of the Court’s finding that the ends of justice served by taking such action outweigh the best

19        interest of the public and the defendant in a speedy trial.

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
      Dated: June 23, 2021                                    PHILLIP A. TALBERT
 6                                                            Acting United States Attorney
 7
                                                              /s/ VINCENTE A. TENNERELLI
 8                                                            VINCENTE A. TENNERELLI
                                                              Assistant United States Attorney
 9
10
      Dated: June 23, 2021                                    /s/ DAVID A. TORRES
11                                                            DAVID A. TORRES
12                                                            Counsel for Defendant
                                                              JUZER QASSIM
13

14
                                            FINDINGS AND ORDER
15
            IT IS HEREBY ORDERED that the trial confirmation shall be continued to November 15, 2021,
16
     at 10:00 a.m., and that the jury trial is hereby set for November 30, 202, at 8:30 a.m.
17
            IT IS FURTHER ORDERED that the time period of August 10, 2021, to November 30, 2021, is
18
     excluded for purposes of the Speedy Trial Act.
19
     IT IS SO ORDERED.
20
        Dated:     June 24, 2021
21                                                      UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
